DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.
Claims 1, 8, and 15 are independent.
Claims 1, 8, and 15 are currently amended.
Claim 4 is previously presented.
Claims 2-3, 5-7, 9-14, and 16-20 are original.


Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive.
Rejections under 35 U.S.C. 101
Regarding amended independent claims 1, 8, and 15, Applicant argues that amended features drawn to “using a series of formula for determining the investor’s willingness to take risk” and “using a series of formula for determining the investor’s ability to take risk” are additional elements that are not generic in nature (see Remarks, pg. 7).
The argument is not persuasive.  The limitations drawn to “using a series of formula for determining the investor’s willingness to take risk” and “using a series of formula for determining the investor’s ability to take risk” merely further describe the independently abstract idea identified in Step 2A Prong One of the current eligibility framework (2019 PEG) and are not considered an “additional element” under Step 2A Prong Two.
Rejections under 35 U.S.C. 103
Regarding amended independent claims 1, 8, and 15, Applicant argues that the previously cited prior art does not disclose amended limitations drawn to “using a series of formula for determining the investor’s willingness to take risk” and “using a series of formula for determining the investor’s ability to take risk” (see Remarks, pg. 7).
Applicant’s argument has been considered but is moot in view of the new grounds of rejection necessitated by the current amendments and incorporating the Davey (US 6,859,788 B1) reference.



Examiner’s Comments
Optional Language
Claim 10 recites:
“prompting a dialogue between the financial advisory and the investor, before step (c), if the software product determines…” (contingent limitation)
As per MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 

(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is a contingent limitation, does not limit the scope of the claims under the broadest reasonable interpretation. 

Claim Interpretation
Regarding currently amended claim 1, the claim has been amended to recite limitations comprising: 
determining a first score for the investor related to the investor’s willingness to take risk using a series of formula for determining the investor’s willingness to take risk
determining a second score for the investor related to the investor’s ability to take risk using a series of formula for determining the investor’s ability to take risk
The specification provides support for “series of formula” as follows:


It is understood from the specification that the “series of formula” refers to the use of (a) a formula for willingness to take risk, (b) a formula for ability to take risk, and (c) combination of the two formulas.  Thus, the claims, in light of the specification, do not limit the scope of the claim to multiple formula solely for determining willingness to take risk and multiple formula solely for determining ability to take risk. Here, the claimed “series of formula” is broad enough to cover the use of both single formula (a) with a single formula (b) and does not necessarily require different series of formulas for the first and second scores.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New Matter
Claim 1 recites “using a series of formula for determining the investor’s willingness to take risk” and “using a series of formula for determining the investor’s ability to take risk”, but the specification does not provide support for two series of formulas, ie. a series for willingness to take risk and a series for ability to take risk.  
The specification provides support for “series of formula” as follows:
[0030]      According to certain exemplary embodiments of the invention, a series of  formula are used to measure the client's willingness (personality) to take investment risk  separately from their ability (capacity) to take investment risk (chronology of cash-flows),  and then combines them to create a measurable risk tolerance score. Exemplary formula  used this regard include: (a) formula weighting each answer and each question in the  willingness (personality) questionnaire; (b) formula equating each cash-flow (in and out)  to a weighted average ability 

It is understood from the specification that the “series of formula” refers to the use of (a) a formula for willingness to take risk, (b) a formula for ability to take risk, and (c) combination of the two formulas.  Thus, the specification does not provide support for two series of formulas (ie. a series for willingness to take risk and a series for ability to take risk).
Independent claims 8 and 15 recite similar limitations and are similarly rejected.
Dependent claims 1-7, 9-14, and 16-20 are rejected by virtue of dependency on a rejected base claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “using a series of formula for determining the investor’s willingness to take risk” and “using a series of formula for determining the investor’s ability to take risk”.  It is unclear whether the second recitation of “a series of formula” refers to the previously recited “a series of formula” or a second series of formula.
Independent claims 8 and 15 recite similar limitations and are similarly rejected.
Dependent claims 1-7, 9-14, and 16-20 are rejected by virtue of dependency on a rejected base claim.

Claim 1 recites “using a series of formula for determining the investor’s willingness to take risk” and “using a series of formula for determining the investor’s ability to take risk”.  The claim language on its face seemingly requires two different series of formula.  However, the specification provides support for “series of formula” as follows:


It is understood from the specification that the “series of formula” refers to the use of (a) a formula for willingness to take risk, (b) a formula for ability to take risk, and (c) combination of the two formulas.  Thus, the specification contradicts the claim language requiring two “a series of formula”. For purposes of further examination under 35 U.S.C. 103, the claim limitation is interpreted as referring to the same “series of formula”.
Independent claims 8 and 15 recite similar limitations and are similarly rejected.
Dependent claims 1-7, 9-14, and 16-20 are rejected by virtue of dependency on a rejected base claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Eligibility Analysis, Step 1
Regarding claims 1-20, the claims are each directed to one of the four statutory categories of invention.  As such, the analysis proceeds to Step 2. The 2019 Patent Subject Matter Eligibility Guidance (“2019 PEG”) sets forth a revised Step 2A analysis which includes a two-prong inquiry.  
Eligibility Analysis, Step 2A Prong One
Prong one consists of determining if the claims recite a judicial exception, which includes abstract ideas, laws of nature, and natural phenomenon.  Groupings of abstract ideas may include mathematical concepts, mental processes, and certain methods of organizing human activity.  Here, representative independent claim 1 recites limitations relating to determining investor risk tolerance, and more specifically:
1. (Currently Amended) A method of analyzing investor risk tolerance, the method comprising the steps of: 
obtaining personal financial information related to an investor;
determining a first score for the investor related to the investor's willingness to take risk using a series of formula for determining the investor’s willingness to take risk;
determining a second score for the investor related to the investor's ability to take risk using a series of formula for determining the investor’s ability to take risk;
providing a risk tolerance score for the investor using the first score and the second score, the risk tolerance score being a ratio of growth oriented assets versus low risk assets, the risk tolerance score being provided as a variable over a period of time; and
calculating a parametric sensitivity of the risk tolerance score to a plurality of input assumptions; and
validating a reasonableness of financial assumptions of the investor using a validation function in software used to provide the risk tolerance score.
The limitations delineated in bold describe a fundamental economic practice, commercial interactions, and managing interactions between people, and therefore a certain method of organizing human activity.  Further, the limitations, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, and therefore a mental process.  
Independent claims 1, 8, and 15 recite additional limitations relating to using a local computer software to input investor information, sending the information to a remote computer, and using the remote computer to calculate the risk tolerance score.  Other than the recitation of these generic computer components, nothing in the claims precludes the steps from practically being performed by a human analog. Here, the mere nominal recitation of the generic computer components does not take the claim limitation out of the “certain methods of organizing human activity” and “mental processes” groupings.  As such, the claims recite an abstract idea under prong one.  The analysis proceeds to Step 2A Prong Two.
Eligibility Analysis, Step 2A Prong Two
Prong two consists of determining whether the claim recites additional elements that integrate the judicial exception into a practical application.  The independent claims recites the following additional elements: 
“software” (claim 1), “software product installed on a remote computer system” (claim 8) and “remote computer system”  (claim 15), “local computer device” (claim 15) which is used to perform the steps relating to collecting and inputting the investor information.  The computing components are recited at a high level of generality, i.e., as a generic component performing a generic computer function of processing data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.
 “communication path” (claim 15).  The computing component is recited at a high level of generality, i.e., as a generic communication path performing a generic computer function of sending data, eg. a network.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.
The additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components.  They do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As such, the claims are directed to the abstract idea.  The analysis proceeds to Step 2B.
Eligibility Analysis, Step 2B
Step 2B consists of determining whether the claim provides an inventive concept by considering whether the additional elements go beyond what is well-understood, routine, and conventional activity.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106; see also USPTO: July 2015 Update: Subject Matter Eligibility):
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added));

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”);

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

In the case of the instant claims, the generic application of the computing devices similarly does not make the invention patent-eligible.  Note that the disclosure recites general computer products which are suitable to perform the claimed method (see eg. para. 0021). Moreover, the specification does not contribute any technically-specific computer algorithm or code, but rather merely states that the claimed steps may be performed by the generic modules with the expectation that one of ordinary skill in the art would be capable of implementation without further instruction. The use of computing devices in this manner is merely what computers do, ie. performing repetitive calculations, receiving, processing, and storing data, and automating mental tasks, and does not change the analysis.  Whilst the implementation of such a solution may include the use of generic technical features, these merely serve their well-understood functions as would be recognized by one of ordinary skill in the art in the technical field under consideration.  As such, the claims' invocation of the computer merely amounts to the limiting of the use of the abstract idea to a particular technological environment.
Here, the involvement of the generic computer products does not amount to significantly more than the abstract idea because the mere recitation of a generic computer cannot transform a patent-
As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements are recited at a high level of generality, as discussed above.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Dependent claims 2-7, 9-14, and 16-20 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Davey (US 6,859,788 B1, cited in PTO-892 mailed 4/30/2018) in view of Cuscovitch (US 2007/0011071 A1, cited in prior Office Action).

Regarding claim 1, Davey discloses a method of analyzing investor risk tolerance, the method comprising the steps of: 
obtaining personal financial information related to an investor (see col. 4, lines 20-32);
determining a first score for the investor related to the investor's willingness to take risk using a series of formula for determining the investor’s willingness to take risk (see col. 4, lines 36-44; cols. 8-9, lines 46-16);
determining a second score for the investor related to the investor's ability to take risk using a series of formula for determining the investor’s ability to take risk (see col. 5, lines 45-50; cols. 8-9, lines 46-16);
calculating a parametric sensitivity of the risk tolerance score to a plurality of input assumptions (see cols. 4-8, lines 20-25);
and providing a risk tolerance score for the investor using the first score and the second score (see col. 9, lines 31-46), the risk tolerance score being provided as a variable over a period of time (see col. 5, lines 28-33, 53-67; col. 7, lines 12-17).


Davey does not explicitly teach validating a reasonableness of financial assumptions of the investor using a validation function in software used to provide the risk tolerance score.
Cuscovitch teaches validating a reasonableness of financial assumptions of the investor using a validation function in software used to provide the risk tolerance score (see para. 0124-0126).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the risk tolerance analysis of Davey to include validating a reasonableness of financial assumptions of the investor using a validation function in software used to provide the risk tolerance score.
One skilled in the art would have been motivated to make the modification in order to provide an assessment on feasibility of a client’s preferential choices (see Cuscovitch at para. 0124-0126).

Regarding claim 2, Davey discloses wherein the step of providing the risk tolerance score includes using computer analytics in connection with providing the risk tolerance score, wherein the computer analytics uses a plurality of factors in connection with providing the risk tolerance score (see col. 4, lines 14-20).

Regarding claim 3, Davey discloses wherein the factors include financial factors, economic factors, chronological factors, personality factors, and health related factors (see cols. 4-8, lines 20-25).


Regarding claim 4, Davey discloses wherein the investor’s willingness to take risk is determined separately from the investor’s ability to take risk using a series of formula  (see col. 4, lines 36-44; cols. 8-9, lines 46-16; (see col. 5, lines 45-50; cols. 8-9, lines 46-16; col. 9, lines 31-46).

Regarding claim 5, Davey discloses wherein the risk tolerance score is a non-linear combination of the first score and the second score (see col. 9, lines 31-46).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Davey in view of Cuscovitch, further in view of Davies (US 2011/0270780 A1, cited in prior Office Action).

Regarding claims 6 and 7, Davey does not explicitly disclose wherein a weighting of the first score in the determination of the risk tolerance score is reduced as the second score decreases; and wherein a weighting of the first score in the determination of the risk tolerance score is increased as the second score increases .
Davies teaches wherein a weighting of the first score in the determination of the risk tolerance score is reduced as the second score decreases; and wherein a weighting of the first score in the determination of the risk tolerance score is increased as the second score increases (see para. 0342-0343).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the risk tolerance analysis of Davey further to include wherein a weighting of the first score in the determination of the risk tolerance score is reduced as the second score decreases; and wherein a weighting of the first score in the determination of the risk tolerance score is increased as the second score increases.
One skilled in the art would have been motivated to make the modification to adjust the amount of risk to reflect client circumstances more holistically (see Davies, para. 0342-0343).

Claims 8, 10, 12, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davey in view of Cuscovitch, further in view of Amstutz (US 2004/0054610 A1, cited in prior Office Action).

Regarding claims 8 and 15, the limitations substantially similar to claim 1 are disclosed by the combination of Davey and Cuscovitch as cited above.  Davey and Cuscovitch do not explicitly disclose the additional limitations of claims 8 and 15 including: 
accessing, by a financial advisor, a software product installed on a remote computer system, the financial advisor using a local computer device to access the software product;
answering, by the financial advisor, a plurality of questions provided via the software product related to an investor;
determining a first score for the investor, using the software product and answers to the plurality of questions provided by the financial advisor, related to the investor's willingness to take risk;
providing a risk tolerance score for the investor.

Amstutz teaches the steps of:
accessing, by a financial advisor, a software product installed on a remote computer system, the financial advisor using a local computer device to access the software product (see para. 0355); 
answering, by the financial advisor, a plurality of questions provided via the software product related to an investor (see para. 0355, 0059, 0089); 
determining a first score for the investor, using the software product and answers to the plurality of questions provided by the financial advisor, related to the investor's willingness to take risk (see para. 0355, 0059, 0089);
providing a risk tolerance score for the investor (see para. 0355, 0059, 0089).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Davey further to include:
accessing, by a financial advisor, a software product installed on a remote computer system, the financial advisor using a local computer device to access the software product;
answering, by the financial advisor, the plurality of questions provided via the software product related to an investor;
determining a first score for the investor, using the software product and answers to the plurality of questions provided by the financial advisor, related to the investor's willingness to take risk;
providing the risk tolerance score for the investor.

One skilled in the art would have been motivated to make the modification in order to provide a financial analyst service in a physical financial institution branch (see Amstutz, para. 0355).

Regarding claim 10, Amstutz teaches the step of prompting a dialogue between the financial advisor and the investor, before step (c), if the software product determines a conflict exists between the answers to the plurality of questions. 

Regarding claim 12, Davey discloses wherein the risk tolerance score is a non- linear combination of the first score and the second score (see col. 9, lines 31-46).

Regarding claim 16, Amstutz teaches wherein the communication path is provided via the Internet (see para. 0135).

Regarding claim 18, Amstutz teaches an investor computer device operated by an investor for accessing the remote computer system (see para. 0357).

Regarding claim 19, Amstutz teaches wherein at least one data structure is installed on the remote computer system, the at least one data structure including information obtained from the financial advisor related to the investor (see para. 0112-0114, 0168).

Regarding claim 20, Amstutz teaches wherein at least one data structure is installed on the remote computer system, the at least one data structure including historical information related to at least one financial market (see para. 0149, 0169, 0487).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Davey in view of Cuscovitch, further in view of Amstutz, further in view of Davies.

Regarding claims 13 and 14, Davey does not explicitly disclose wherein a weighting of the first score in the determination of the risk tolerance score is reduced as the second score decreases; and wherein a weighting of the first score in the determination of the risk tolerance score is increased as the second score increases .
Davies teaches wherein a weighting of the first score in the determination of the risk tolerance score is reduced as the second score decreases; and wherein a weighting of the first score in the determination of the risk tolerance score is increased as the second score increases (see para. 0342-0343).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the risk tolerance analysis of Davey further to include wherein a weighting of the first score in the determination of the risk tolerance score is reduced as the second score decreases; and wherein a weighting of the first score in the determination of the risk tolerance score is increased as the second score increases.
One skilled in the art would have been motivated to make the modification to adjust the amount of risk to reflect client circumstances more holistically (see Davies, para. 0342-0343).



Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davey in view of Cuscovitch, further in view of Amstutz, further in view of Kunz (US 8,374,940 B1, cited in prior Office Action).

Regarding claims 9 and 17, Davey does not explicitly teach wherein the software is provided as software as a service (SAAS).
Kunz teaches providing financial advisory software under a software-as-a-service model (see col. 9, lines 60-66).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify Davey further to include wherein the software is provided as software as a service (SAAS).
The modification would have merely been the application of a known technique to a known method ready for improvement, yielding predictable results.  Additionally, one skilled in the art would have been motivated to make the modification in order to provide the ongoing revenue that software-as-a-service models provide.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davey in view of Cuscovitch, further in view of Amstutz, further in view of Peddada (US 8,966,640 B1, cited in prior Office Action).

Regarding claim 11, Davey does not explicitly wherein the software product provides the financial advisor with a manual override capability for overriding the first score determined in step (c).
Peddada teaches allowing personnel to override an overall risk score (see col. 8, lines 40-49).  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify Davey further to include providing the financial advisor with a manual override capability for overriding the first score determined in step (c).
One skilled in the art would have been motivated to make the modification in order to allow personnel additional customization (see Peddada, col. 8, lines 40-49).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERIC T WONG/Primary Examiner, Art Unit 3692